DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
Claims 9-13 are cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-13 directed to invention non-elected without traverse.  Accordingly, claims 9-13 have been cancelled.
Response to Amendment
Claims 1-5, 7-8, 14-17, and 19-20 are currently pending.  Claims 9-13 are cancelled as being directed to an invention non-elected without traverse.  In response to the Office Action mailed 3/17/2022, applicant amended claims 1, 7-8, 14, 19-20; and cancelled claims 6 and 18.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/09/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 6, previously indicated as containing allowable subject matter, and Claim 14 was amended to include all of the limitations of canceled claim 18, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-5, 7-8, 14-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first substrate corresponding to the non-display region further comprises at least one metal trace, and the at least one metal trace is disposed on a same layer as the transparent traces, wherein the signal is transmitted between the circuit board and the signal lines through the transparent traces and the at least one metal trace” in combination with all the other limitations of claim 1.
Claims 2-5 and 7-8 are allowable due to dependency to claim 1.
US 20180275437 A1 to Nishiwaki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, US 20180275437 A1 to Nishiwaki et al. discloses various limitations of base claim 1: a liquid crystal display panel, comprising: a first substrate (Fig. 3  array board 11b), a second substrate (Fig. 3 CF board 11a), a liquid crystal layer (Fig. 3 a liquid crystal layer 11c ), and a sealant (Fig. 3 sealing member 11q); and the liquid crystal display panel further comprising a display region (Fig. 5 display area AA) and a non-display region surrounding the display region (Fig. 5 non-display area NAA); wherein the first substrate and the second substrate are bonded by the sealant surrounding the display region (See Fig. 3 and Fig. 5), and the liquid crystal layer is disposed in a range limited by the sealant (See Fig. 3); wherein the first substrate comprises a plurality of signal lines corresponding to the display region (Fig. 5 source lines 11j) and a plurality of traces corresponding to the non-display region (Fig. 7 traces 20 ), the sealant is disposed on the traces (as shown in Fig. 7); and wherein a signal is transmitted between a circuit board (Fig. 5 driver 17) and the signal lines through the transparent traces (para 65).  
However, Nishiwaki does not disclose that “the first substrate corresponding to the non-display region further comprises at least one metal trace, and the at least one metal trace is disposed on a same layer as the transparent traces, wherein the signal is transmitted between the circuit board and the signal lines through the transparent traces and the at least one metal trace.”  Further, US 20200201481 A1 to Lee discloses a liquid crystal display wherein transparent traces comprising a transparent conductive polymer material (para 84), but does not disclose that the first substrate corresponding to the non-display region further comprises at least one metal trace, and the at least one metal trace is disposed on a same layer as the transparent traces, wherein the signal is transmitted between the circuit board and the signal lines through the transparent traces and the at least one metal trace.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 14.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first substrate corresponding to the non-display region further comprises at least one metal trace, and the at least one metal trace is disposed on a same layer as the transparent traces, wherein the signal is transmitted between the circuit board and the signal lines through the transparent traces and the at least one metal trace” in combination with all the other limitations of claim 14.
Claims 15-17 and 19-20 are allowable due to dependency to claim 14.
US 20180275437 A1 to Nishiwaki et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14 in combination with the all other limitations of claim 14.  Specifically, US 20180275437 A1 to Nishiwaki et al. discloses various limitations of base claim 1: a liquid crystal display panel, comprising: a first substrate (Fig. 3  array board 11b), a second substrate (Fig. 3 CF board 11a), a liquid crystal layer (Fig. 3 a liquid crystal layer 11c ), and a sealant (Fig. 3 sealing member 11q); and the liquid crystal display panel further comprising a display region (Fig. 5 display area AA) and a non-display region surrounding the display region (Fig. 5 non-display area NAA); wherein the first substrate and the second substrate are bonded by the sealant surrounding the display region (See Fig. 3 and Fig. 5), and the liquid crystal layer is disposed in a range limited by the sealant (See Fig. 3); wherein the first substrate comprises a plurality of signal lines corresponding to the display region (Fig. 5 source lines 11j) and a plurality of traces corresponding to the non-display region (Fig. 7 traces 20 ), the sealant is disposed on the traces (as shown in Fig. 7); and wherein a signal is transmitted between a circuit board (Fig. 5 driver 17) and the signal lines through the transparent traces (para 65).  
However, Nishiwaki does not disclose that “the first substrate corresponding to the non-display region further comprises at least one metal trace, and the at least one metal trace is disposed on a same layer as the transparent traces, wherein the signal is transmitted between the circuit board and the signal lines through the transparent traces and the at least one metal trace.”  Further, US 20200201481 A1 to Lee discloses a liquid crystal display wherein transparent traces comprising a transparent conductive polymer material; wherein the transparent conductive polymer material comprises at least one of polypyrrole, polyphenylene sulfide, polypeptidylcyanine, or polyaniline (para 84), but does not disclose that the first substrate corresponding to the non-display region further comprises at least one metal trace, and the at least one metal trace is disposed on a same layer as the transparent traces, wherein the signal is transmitted between the circuit board and the signal lines through the transparent traces and the at least one metal trace.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871